1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ZANE HUBBARD,                        )               Case No.: 1:19-cv-00613-SAB (PC)
                                          )
12              Plaintiff,                )
                                          )               ORDER DIRECTING CLERK OF COURT TO
13           v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                          )               THIS ACTION
14                                        )
     STATE JUSTICE INSTITUTE ACT OF 1984,
                                          )               FINDINGS AND RECOMMENDATION
     et al.,
15                                        )               RECOMMENDING PLAINTIFF PAY THE
                Defendants.               )               FILING FEE FOR THIS ACTION
16                                        )
                                          )
17                                        )
18           Plaintiff Zane Hubbard is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Plaintiff filed the instant action on May 6, 2019. Plaintiff has not paid the $400.00 filing fee or
21   filed an application to proceed in forma paupers. Nonetheless, for the reasons explained below,
22   Plaintiff is not entitled to in forma pauperis status and must pay the filing fee for this action.
23                                                         I.
24                                             LEGAL STANDARD
25           The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
26   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
27   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
28   screening device which precludes prisoners with three or more “strikes” from proceeding in forma
                                                           1
1    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

2    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

3    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

4    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

5    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

6    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

7    U.S.C. § 1915(g).

8                                                         II.

9                                                  DISCUSSION

10           As a threshold issue before turning to whether the PLRA applies to this case, the Court must

11   examine whether Plaintiff’s claim is properly brought in a civil rights action, pursuant to 42 U.S.C. §

12   1983, rather than in a petition for writ of habeas corpus. In this case, a finding in Plaintiff’s favor, i.e.,

13   that he is being subjected to sterilization by use of psychosurgery, aversive therapy, shock therapy and

14   computer workgroup technology to compel an involuntary confession of a criminal case, would not

15   necessarily impact the duration of his confinement. Therefore, his claim falls outside of the core of

16   habeas corpus, and is properly brought in a civil rights complaint. See Nettles v. Grounds, 830 F.3d

17   922, 934-35 (9th Cir. 2016) (en banc).

18           Turning to the application of the PLRA in this matter, the Court finds that Plaintiff has incurred

19   three or more strikes under section 1915(g) prior to filing this lawsuit. The Court takes judicial notice

20   of the following cases: Hubbard v. CDCR, et al., No. 1:13-cv-00761-MJS (PC) (E.D. Cal.) (dismissed

21   on August 30, 2013, for failure to state a claim) (aff’d on appeal on October 10, 2014); Hubbard v.

22   Mendes, et al., No. 1:13-cv-01078-LJO-MJS (PC) (E.D. Cal.) (dismissed on March 17, 2014, for failure

23   to state a claim); Hubbard v. Lua, et al., No. 14-cv-00351-LJO-SAB (PC) (E.D. Cal.) (dismissed on May

24   6, 2014, for failure to state a claim); Hubbard v. Corcoran State Prison, et al., No. 1:13-cv-01736-MJS

25   (PC) (E.D. Cal.) (dismissed on May 23, 2014, for failure to state a claim); Hubbard v. Weaver, et al.,

26   No. 1:13-cv-01755-MJS (PC) (E.D. Cal.) (dismissed on May 30, 2014, for failure to state a claim); and

27   Hubbard v. Marchak, et al., No. 1: 14-cv-00274-LJO-GSA (PC) (E.D. Cal.) (dismissed on June 4, 2015,

28   for failure to state a claim).

                                                           2
1            The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

2    Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

3    the conditions he faced at the time he filed his complaint on May 2, 2019. Andrews, 493 F.3d at 1053-

4    1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial, as are

5    any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

6    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

7            The Court finds that Plaintiff’s complaint allegations do not meet the imminent danger

8    exception. Andrews, 493 F.3d at 1053. Plaintiff contends, in relevant part, that “[t]he City of Kern

9    County, California – Bakersfield through District Attorney James A. Simson has instructed the

10   Director(s) of Correction(s) … and the Secretary of Correction(s) … to sterilize and asexualize me using

11   psychosurgery, aversive therapy, shock therapy, and computer workgroup technology under

12   California(s) Code of Regulations(s), Title 15, Section(s) 3367, 3368, 3369, and 3413(a)(6), and Penal

13   Code Section 502 to compel an involuntary confession of criminal case….” (Compl. at 3.) Based on

14   the allegations in the complaint, Plaintiff has failed to present a plausible claim that he is under imminent

15   danger of serious physical injury. Consequently, Plaintiff is ineligible to proceed in forma pauperis in

16   this action, and he should be required to pre-pay the $400 filing fee to proceed in this case.

17                                                       IV.

18                               CONCLUSION AND RECOMMENDATION

19           Accordingly, IT IS HEREBY ORDERED that a Fresno District Judge be randomly assigned to

20   this action.

21           Further, it is HEREBY RECOMMENDED that:

22           1.      Plaintiff be required to pay the $400.00 filing fee within thirty (30) days of service of

23   the Court’s order adopting this Findings and Recommendation.

24           This Findings and Recommendation will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

26   days after being served with this Findings and Recommendation, Plaintiff may file written objections

27   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

                                                          3
1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.
5
     Dated:    May 8, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
